Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 1 of 25 PageID #: 324



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

RICHARD G. PESTELL, M.D., PH.D.,

                Plaintiff,

         v.                             Civil Action No. 1:19-cv-01563-RGA

CYTODYN INC.; CYTODYN OPERATIONS
INC.; NADER Z. POURHASSAN, PH.D.;
AND SCOTT A. KELLY, M.D.,

                Defendants.



              PLAINTIFF’S OPPOSITION TO DEFENDANTS CYTODYN
                INC. AND CYTODYN OPERATIONS INC.’S PARTIAL
                MOTION TO DISMISS THE AMENDED COMPLAINT



KAUFMAN, COREN & RESS, P.C.           MONZACK MERSKY MCLAUGHLIN AND
Steven M. Coren, Esq.                 BROWDER, P.A.
Benjamin M. Mather, Esq.              Michael C. Hochman (DE No. 4265)
Janice I. Daul, Esq.                  1201 N. Orange Street, Suite 400
2001 Market Street, Suite 3900        Wilmington, DE 19801
Philadelphia, PA 19103                Tel: (302) 656-8162
Tel: (215) 735-8700                   Fax: (302) 656-2769
Fax: (215) 735-5170                   mhochman@monlaw.com
scoren@kcr-law.com
bmather@kcr-law.com
jdaul@kcr-law.com
Admitted Pro Hac Vice

                                      Attorneys for Plaintiff
                                      Richard G. Pestell, M.D., Ph.D.

Dated: November 8, 2019




{00210680}
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 2 of 25 PageID #: 325



                                                 TABLE OF CONTENTS

I.     NATURE AND STAGE OF THE PROCEEDING................................................................1

II.    INTRODUCTION ..................................................................................................................1

III.   FACTUAL BACKGROUND .................................................................................................3
          A. The ProstaGene Acquisition ..........................................................................................3
          B. The Employment Agreement .........................................................................................4
          C. Deterioration of the Relationship Between Dr. Pestell and the Company.....................6
          D. Termination of Dr. Pestell’s Employment .....................................................................7

IV. STANDARD OF REVIEW ..................................................................................................10

V.     ARGUMENT ........................................................................................................................10
          A. The Amended Complaint States a Claim for Defamation ...........................................10
                    1. The Amended Complaint Sufficiently Alleges Falsity ....................................11
                    2. Qualified Privilege Does Not Provide A Basis for Dismissal of Plaintiff’s
                       Claim Because Plaintiff Pleads Actual Malice and Knowledge of Falsity
                       on the Part of the Company .............................................................................14
          B. The Amended Complaint States a Claim Under the Pennsylvania WPCL .................17

VI. CONCLUSION .....................................................................................................................20




{00210680}                                                         i
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 3 of 25 PageID #: 326



                                            TABLE OF AUTHORITIES


Cases
Andrews v. Cross Atl. Capital Partners, Inc., 158 A.3d 123 (Pa. Super. 2017) ........................... 17
Ashcroft v. Iqbal, 556 U.S. 662 (2009) ......................................................................................... 10
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ......................................................................... 10
Burr v. Atl. Aviation Corp., 348 A.2d 179 (Del. 1975) ................................................................ 14
Carney v. Mem. Hosp. and Nursing Home of Greene Cty., 475 N.E.2d 451 (N.Y. 1985) ........... 13
Eastland v. Du Pont, 1996 WL 421940 (E.D. Pa. July 23, 1996) .......................................... 19, 20
Fischkoff v. Iovance Biotherapeutics, Inc., 339 F. Supp. 3d 383 (S.D.N.Y. 2018) ................ 13, 15
Gonzalez v. Avon Prods., Inc., 609 F. Supp. 1555 (D. Del. 1985) ............................................... 16
Hampshire Group, Ltd. v. Kuttner, 2010 WL 2739995 (Del. Ch. July 12, 2010) ........................ 15
Hides v. CertainTeed Corp., 1995 WL 458786 (E.D. Pa. July 26, 1995) .................................... 20
In re Adams Golf, Inc. Sec. Litig., 381 F.3d 267 (3d Cir. 2004)................................................... 10
In re DVI, Inc., 2008 WL 4239120 (Bankr. D. Del. Sept. 16, 2008) ............................................ 11
Jesse v. Sphinx Systemhouse, Inc., 2011 WL 5865491 (N.D. Ill. Nov. 17, 2011) ........................ 20
Killian v. McCulloch, 873 F. Supp. 938 (E.D. Pa. 1995), aff’d sub nom., Stadler v. McCulloch,
  82 F.3d 406 (Table) (3d Cir. 1996) ........................................................................................... 19
Leyshon v. Diehl Controls of N. Am., Inc., 946 N.E.2d 864 (Ill. App. 2010) ......................... 12, 13
McGoldrick v. TruePosition, Inc., 623 F. Supp. 2d 619 (E.D. Pa. 2009) ..................................... 18
McLeod v. McLeod, 2015 WL 853334 (Del. Super. Feb. 26, 2015)....................................... 14, 15
Meades v. Wilmington Housing Auth., 875 A.2d 632 (Table) (Del. May 12, 2005) .................... 14
Moretti v. Hertz Corp., 2017 WL 1032783 (D. Del. Mar. 17, 2017) ........................................... 17
Phillips v. County of Allegheny, 515 F.3d 224 (3d Cir. 2008)...................................................... 10
Pierce v. Burns, 185 A.2d 477 (Del. 1962) ...................................................................... 14, 15, 16
Schmidt v. Skolas, 770 F.3d 241 (3d Cir. 2014) ........................................................................... 10
Scott v. Vantage Corp., 295 F. Supp. 3d 433 (D. Del. 2017) ....................................................... 10
Spence v. Funk, 396 A.2d 967 (Del. 1978) ................................................................................... 11
Stiner v. Univ. of Del., 243 F. Supp. 2d 106 (D. Del. 2003) ............................................. 10, 14, 17
Weber v. FujiFilm Med. Sys. U.S.A., Inc., 854 F. Supp. 2d 219 (D. Conn. 2012)........................ 13
Wooleyhan v. Cape Henlopen School Dist., 2011 WL 1875710 (D. Del. May 17, 2011) ..... 14, 16




{00210680}                                                      ii
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 4 of 25 PageID #: 327



Statutes
Pennsylvania Wage Payment & Collection Law, 43 P.S. § 260.1, et seq. ................................... 17

Rules
Federal Rule of Civil Procedure 12(b)(6) .............................................................................. passim
Federal Rule of Civil Procedure 15(a)(1)(B) .................................................................................. 1




{00210680}                                                    iii
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 5 of 25 PageID #: 328



       Plaintiff Richard G. Pestell, M.D., Ph.D. (“Plaintiff” or “Dr. Pestell”), by and through his

undersigned counsel, submits this memorandum of law in opposition to the Partial Motion to

Dismiss (D.I. 17) (the “Motion”) filed by Defendants CytoDyn Inc. and CytoDyn Operations

Inc. (collectively, “CytoDyn” or the “Company”).

I.     NATURE AND STAGE OF THE PROCEEDING

       Plaintiff commenced this suit on August 22, 2019 by filing the Complaint against the

Company, Nader Z. Pourhassan, Ph.D. (the “CEO”), and Scott A. Kelly, M.D. (the “Chairman,”

and together with the CEO, collectively, the “Individual Defendants”). The Company moved to

partially dismiss the Complaint, which the Individual Defendants joined. See D.I. 11 and D.I.

14. Thereafter, pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), Plaintiff filed the First

Amended Complaint. See D.I. 15 (the “Amended Complaint” or “Am. Compl.”). The Amended

Complaint asserts claims for: (i) breach of contract, against the Company; (ii) violation of the

Pennsylvania Wage Payment and Collection Law (the “WPCL”), against the Company and the

Individual Defendants; (iii) declaratory judgment; and (iv) defamation, against the Company.

The Company filed a motion to dismiss the WPCL and defamation claims pursuant to Federal

Rule of Civil Procedure 12(b)(6),1 to which Plaintiff objects and responds herein.

II.    INTRODUCTION

       Dr. Pestell joined CytoDyn in November 2018 as a member of its Board of Directors (the

“Board”) and as its Chief Medical Officer (“CMO”), pursuant to the terms of an Employment

Agreement (the “Employment Agreement”) dated November 16, 2018. On July 25, 2019 –


1
        To the extent the Company also purports to “adopt” personal jurisdiction arguments made
by the Individual Defendants in their motion to dismiss (D.I. 18), those arguments: (1) do not
apply to the CytoDyn entities, which admit they are incorporated in and subject to personal
jurisdiction in Delaware (see Motion, ¶ 17), and (2) are fully addressed in Plaintiff’s opposition
to the Individual Defendants’ motion to dismiss, filed contemporaneously herewith and
incorporated herein by reference.
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 6 of 25 PageID #: 329



following retaliatory efforts to strip him of his authority as CMO and interfere with his ability to

perform his duties – the Company terminated Plaintiff’s employment. As a pretext for firing

him, the Company asserted the existence of “Cause” (which is narrowly defined in the

Employment Agreement), even though it knew that Cause did not actually exist. The Company

then issued public announcements that Dr. Pestell had been terminated for Cause.

         The Company seeks dismissal of Dr. Pestell’s defamation claim based on the affirmative

defenses of truth and qualified privilege. Neither of these arguments justify dismissal. The

obvious import of announcing that Dr. Pestell had been “terminated for Cause” is that he had

engaged in conduct constituting Cause – a representation which, as alleged in the Amended

Complaint, the Company knew to be false. Moreover, qualified privilege will be forfeited when

it is exercised with actual malice, in bad faith, or with knowledge of falsity or the desire to cause

harm. Dr. Pestell’s allegations concerning the retaliatory actions undertaken by the Company

and its agents to remove him from his role as CMO, combined with allegations that the Company

knew Cause for termination did not actually exist, are more than sufficient to allege abuse (and

thus forfeiture) of any privilege which may have existed. The mere assertion of “for cause”

publicly, when in fact, there is none, does not provide safe harbor for the Company.

         The Company also seeks dismissal of Dr. Pestell’s WPCL claim, based solely on the fact

that, by the time the Company fired Dr. Pestell, he had moved to Florida. This argument is

meritless because: 1) Section 2.5 of the Employment Agreement specifically defines the

“principal place of business” for purposes of the contract as Wynnewood, Pennsylvania, and 2)

even after Dr. Pestell moved to Florida, he remained in charge of the Company’s oncology

research activities being conducted in the Company’s Pennsylvania-based laboratory.




{00210680}                                       2
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 7 of 25 PageID #: 330



         At a minimum, accepting all factual allegations as true, and construing the Amended

Complaint in the light most favorable to Plaintiff, the Amended Complaint states a claim to relief

that is “plausible on its face,” and the Motion should be denied.

III.     FACTUAL BACKGROUND

         A.    The ProstaGene Acquisition

         CytoDyn is a publicly-traded biotechnology company based in Washington, focused on

the clinical development of Leronlimab (also known as PRO 140) for the treatment and

prevention of HIV infection and, more recently, for the treatment of cancer and certain

inflammatory diseases. Am. Compl., ¶¶ 1, 33-34. As part of its effort to expand its clinical

focus into the areas of cancer and immunological conditions, in 2018 CytoDyn acquired

substantially all of the assets and rights, and assumed certain obligations and liabilities, of

ProstaGene, LLC (“ProstaGene”), a privately held biotechnology start-up founded in 2011 by

Dr. Pestell and based in the Philadelphia area. Id., ¶¶ 1, 30, 34-35. The terms of the transaction

are set forth in the Transaction Agreement, dated August 27, 2018. Id., ¶ 35. Closing on the

transaction occurred on November 16, 2018 (the “Closing”). Id., ¶ 39.

         The assets CytoDyn acquired from ProstaGene consisted primarily of intellectual

property and intellectual property rights, as well as control over ProstaGene’s cancer research

laboratory, which operated “under the guidance of Dr. Pestell” and was administered through the

Baruch S. Blumberg Institute (“Blumberg”) located in Doylestown, Pennsylvania. Id., ¶¶ 40, 81-

82, 85. As consideration for these assets, CytoDyn issued 27,000,000 common shares (the

“Acquisition Shares”) to ProstaGene. Id., ¶ 40; see also id., ¶¶ 41-43, 46-47 (setting forth Dr.

Pestell’s actual or beneficial interests in certain of the Acquisition Shares).




{00210680}                                        3
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 8 of 25 PageID #: 331



         B.     The Employment Agreement

         On November 16, 2018, CytoDyn and Dr. Pestell entered into the Employment

Agreement, which set forth the terms and conditions of Dr. Pestell’s employment relationship

with CytoDyn. Id., ¶ 52 and Employment Agreement attached to the Amended Complaint as

Exhibit A. Section 2.2 of the Employment Agreement set forth the scope of Dr. Pestell’s duties

and responsibilities as CMO, which included, inter alia, having “direct responsibility for

providing direction and leadership for the Company’s pipeline and development programs in

oncology and immunology for PRO 140” and being “actively engaged in assisting to define the

overall business strategy and direction for the Company’s clinical development plans, including

strategic development and implementation of clinical programs, collaboration with strategic

partners and further exploration of new and existing patent protection for PRO 140.” Am.

Compl., ¶ 54.

         Section 1.2 of the Employment Agreement provided for a 3-year term of employment.

Id., ¶ 55. Dr. Pestell’s initial base salary was $400,000 per year, which was increased to

$600,000 per year in February 2019. Id., ¶¶ 56-57. Dr. Pestell was also eligible to receive an

“Annual Bonus,” which had a target amount of 50% of his base salary and would be determined

by the Board and/or the Compensation Committee, and a “Supplemental Bonus,” which would

be determined in the “sole discretion” of the Board. Id., ¶ 58.

         Article 4 of the Employment Agreement sets forth the provisions governing termination

of Dr. Pestell’s employment with the Company, including circumstances in which the Company

could terminate his employment for “Cause” and in which Dr. Pestell could resign from the

Company for “Good Reason.” Id., ¶¶ 59-60, 66. “Cause,” as defined in the Employment

Agreement, includes (i) fraud or other acts intended to enrich Plaintiff at the expense of the



{00210680}                                       4
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 9 of 25 PageID #: 332



Company; (ii) conviction of a felony; (iii) willful, continued, and uncured failure to perform

duties or obligations; or (iv) material violations of the Covenants Agreement. See id., ¶ 61.

         “Good Reason,” as defined in the Employment Agreements, includes, inter alia, a

material breach of the Employment Agreement by the Company and a material diminution in

Plaintiff’s authority, duties, or responsibilities. See id., ¶ 62. Dr. Pestell “[could] resign for

Good Reason provided he notifies the Company within ninety (90) days of the occurrence of any

of the conditions that he reasonable [sic] considers to be a ‘Good Reason’ condition and provides

the Company with at least thirty (30) days in which to cure the condition,” in accordance with

Section 4.1(a) of the Employment Agreement. Id., ¶ 60.

         If the Company terminated Dr. Pestell’s employment without Cause or if Dr. Pestell

resigned for Good Reason, then Dr. Pestell was entitled to receive, inter alia, “continued

payment of [his] then-current Base Salary for the longer of (x) the remainder of the Basic Term

and (y) twelve (12) months,” as well as payment of any Annual or Supplemental Bonus payable

but not yet paid and a pro-rata bonus for the fiscal year in which the cessation of his employment

occurred. Id., ¶ 63. Dr. Pestell’s stock options would also vest and become exercisable. See id.,

¶ 64. In addition, stock restrictions on 8,342,000 of Dr. Pestell’s shares would “automatically

lapse.” Id., ¶¶ 43, 65 and Stock Restriction Agreement attached to the Amended Complaint as

Exhibit B.

         Section 4.2 of the Employment Agreement addresses termination for Cause and voluntary

resignation. See Am. Compl., ¶ 66. In such event, the Executive shall only receive the “Accrued

Obligations,” which consist of accrued but unpaid salary, vacation, reimbursements, and vested

benefits. Id.




{00210680}                                       5
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 10 of 25 PageID #: 333



         At the time the Employment Agreement was executed, Dr. Pestell was a resident of

Pennsylvania. Id., ¶¶ 69, 210. Section 2.5 of the Employment Agreement provides that “[t]he

Executive’s principal place of business for the performance of his duties under th[e]

[Employment] Agreement shall be in Wynnewood, Pennsylvania.” Id., ¶ 210. Subsequently,

CytoDyn’s Board and the CEO decided to open an office in Fort Lauderdale, Florida, in order to

expand the Company’s national presence and facilitate meetings with candidate investors located

on the East Coast. Id., ¶ 69. In connection with that plan, Dr. Pestell moved to Fort Lauderdale

in March 2019. Id.

         C.       Deterioration of the Relationship Between Dr. Pestell and the Company

         Although Dr. Pestell and the Company initially enjoyed a good relationship, his

relationship with the CEO rapidly deteriorated following Dr. Pestell’s objections in late June

2019 to the CEO relating to the submission of an investigational new drug application and

protocol to the FDA. Id., ¶¶ 70, 72-77. Following this dispute, the CEO embarked on an effort

to retaliate against Dr. Pestell by obstructing his ability to carry out his duties, relieving him of

his authority over various matters, and ultimately leading the effort to terminate his employment.

Id., ¶ 78.

         Indeed, beginning in June 2019, the Company, often acting through the CEO, inhibited

and obstructed Dr. Pestell’s performance of his duties as CMO at every turn, including by:

              •   failing to support or fund the Company’s oncology research laboratory and

                  preclinical activities, which were essential for the development of oncology and

                  cancer metastasis research programs under Dr. Pestell’s authority (see id., ¶¶ 80,

                  83, 86-99, 141-46);




{00210680}                                        6
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 11 of 25 PageID #: 334



              •   prohibiting Dr. Pestell from communicating with employees and others with

                  whom he needed to interact to properly and effectively perform his duties as

                  CMO (see id., ¶¶ 104-17);

              •   excluding Dr. Pestell from important decisions, meetings, and public interviews

                  regarding matters within his purview as CMO (see id., ¶¶ 88-89, 98, 133-40); and

              •   appointing the Chairman as “Chief Science Officer” and assigning him numerous

                  responsibilities which were already under the authority of and being performed by

                  Dr. Pestell as the CMO (see id., ¶¶ 120, 125-31).

         On July 1, 2019, the CEO sent an email to the members of Board (other than Dr. Pestell)

seeking “board permission to terminate Dr. Pestell’s employment agreement with CytoDyn ‘for

cause’” (the “July 1 Email”). Id., ¶ 119. As supposed support for his attempt to fire Dr. Pestell,

the CEO made a series of false accusations regarding Dr. Pestell’s conduct (which, in any event,

did not amount to Cause), including that Dr. Pestell was uncooperative, had misrepresented

information regarding programs and patents, and failed to respond to communications and

requests. Id., ¶¶ 120-22. Board member Carl Dockery pushed back on this improper attempt to

fire Dr. Pestell and recommended that a fair, independent, and impartial investigation be

conducted regarding the CEO’s accusations, but no such investigation was ever performed. Id.,

¶¶ 123-24.

         D.       Termination of Dr. Pestell’s Employment

         On July 22, 2019, Dr. Pestell, through his counsel, sent a letter to the Company (the

“Notice Letter”) in accordance with Section 4.1 of the Employment Agreement, which notified

the Company that its conduct in obstructing his ability to perform his duties as CMO constituted

a breach of the Employment Agreement and had the effect of materially diminishing his



{00210680}                                         7
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 12 of 25 PageID #: 335



authority, duties, and responsibilities, such that Good Reason existed for his resignation. Id., ¶¶

157, 159-60 and Notice Letter attached to the Amended Complaint as Exhibit C.

         A Board meeting had been scheduled for July 23, 2019, but was postponed following the

Company’s receipt of the Notice Letter and of another letter (also dated July 22, 2019) from Mr.

Dockery.2 Am. Compl., ¶ 164. The meeting was rescheduled to July 25, 2019 at 9:15 pm EST,

and held via conference call. Id., ¶ 165. In advance of the call, the CFO distributed a meeting

agenda to the Board which listed 4 topics relating to the management of the Company which

would be presented for approval and/or discussion by the Board, as well as a fifth topic entitled

only “Executive session,” with no further explanation. Id., ¶ 166.

         Dr. Pestell, the CEO, the Chairman, and all of the other Board members except Gregory

Gould participated in the meeting. Id., ¶ 167. Mr. Gould was unable to attend because he was

on a plane at the time. Id., ¶ 168. Upon information and belief, the CEO and the Chairman

purposefully scheduled the call at a time when Mr. Gould could not attend because they knew

that he would oppose the termination of Dr. Pestell’s employment. Id., ¶¶ 168-69. Prior to the

meeting, the Chairman falsely told Mr. Gould that nothing unusual would occur during the call.

Id., ¶ 168. And, despite reviewing the other four agenda items with Mr. Gould (one of which

concerned the formation of a special committee to investigate issues raised in the Notice Letter),

the Chairman did not tell him that Dr. Pestell’s termination would be discussed. Id.

         The July 25, 2019 Board call began with discussion of the other topics on the agenda,

after which Dr. Pestell was asked to leave the line so the remaining Board members could have

the “Executive session” closed discussion. Id., ¶ 170. Approximately 15 minutes later, the



2
        Mr. Dockery’s letter to the Board highlighted several other issues which he felt warranted
the Board’s attention, including concerns relating to the CEO’s conduct, the Company’s ability
to raise capital, and recent efforts to remove Mr. Dockery from the Board. Am. Compl., ¶ 163.
{00210680}                                      8
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 13 of 25 PageID #: 336



Chairman sent a message asking Dr. Pestell to call him. Id., ¶ 171. Shortly thereafter, at 11:07

pm EST, Dr. Pestell received an email from the Chairman advising Dr. Pestell that “the Board of

Directors of CytoDyn has decided to terminate your employment for cause. Please refer to the

attached letter.” (the “Termination Letter”). Id., ¶ 172 and Termination Letter attached to the

Amended Complaint as Exhibit D.3 As supposed justification for Dr. Pestell’s “for cause” firing,

the Termination Letter states that “Among other reasons, the Board has determined you willfully

and continuously have failed to perform the duties or obligations reasonably assigned to you by

the Board from time to time, and that such willful and continued failure is not susceptible to

cure, as determined in the sole judgment and discretion of the Board.” Am. Compl., ¶¶ 172-73.

The Termination Letter contains no further explanation or identification of any “willful or

continued failure” or other conduct purportedly constituting Cause.        Id.   The Company’s

assertion of Cause is baseless and pretextual. Id., ¶ 174.

         On the morning of July 26, 2019, the day after terminating Dr. Pestell’s employment, the

Company issued a press release (the “July 26 Press Release”), which includes the statement that

the Board had “terminated the employment of Dr. Richard G. Pestell, the Company’s Chief

Medical Officer, for cause pursuant to the terms of his employment agreement with the

Company.” Id., ¶¶ 181-82. The same day, the Company also filed a Form 8-K (the “July 26 8-

K”) with the Securities and Exchange Commission (the “SEC”) stating that Dr. Pestell had been

“terminated . . . for cause pursuant to the terms of his employment agreement.” Id., ¶ 183. The

Company’s Schedule 14A Proxy Statement filed with the SEC on August 21, 2019 (the “August

21 14A”) again represented that Dr. Pestell’s termination had been “for cause.” Id., ¶ 185.

However, Dr. Pestell had not actually engaged in conduct constituting Cause for his termination,

3
       As a result of his termination, Dr. Pestell was also deemed to resign from the Board,
pursuant to Section 4.6 of the Employment Agreement. Am. Compl., ¶ 179.
{00210680}                                       9
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 14 of 25 PageID #: 337



and the Company’s assertions otherwise in the Termination Letter and in subsequent public

announcements were knowingly false. Id., ¶¶ 4, 174-75, 186.

IV.      STANDARD OF REVIEW

         In ruling on a motion to dismiss pursuant to Rule 12(b)(6), the court must “accept all

factual allegations as true, construe the complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to relief.” Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (citation omitted).

“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

         “The purpose of a Rule 12(b)(6) motion to dismiss is to test the sufficiency of the

complaint, not to resolve disputed facts or decide the merits of the case.” Scott v. Vantage Corp.,

295 F. Supp. 3d 433, 437 (D. Del. 2017). A plaintiff is not required to anticipate, overcome, or

“plead around” affirmative defenses in the complaint. In re Adams Golf, Inc. Sec. Litig., 381

F.3d 267, 277 (3d Cir. 2004); see also Schmidt v. Skolas, 770 F.3d 241, 248 (3d Cir. 2014).

V.       ARGUMENT

         A.     The Amended Complaint States a Claim for Defamation

         Defamation consists of the twin torts of libel (written defamation) and slander (oral

defamation). Stiner v. Univ. of Del., 243 F. Supp. 2d 106, 115 (D. Del. 2003). To state a claim

for defamation under Delaware law, Plaintiff must plead five elements: “(1) the defamatory

character of the communication; (2) publication; (3) that the communication refers to the

plaintiff; (4) the third party’s understanding of the communication’s defamatory character; and

(5) injury.” Id. Statements which impute “1) a crime, or 2) a loathsome disease, or 3) specific



{00210680}                                        10
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 15 of 25 PageID #: 338



misdoing affecting the complainant’s business, trade or profession, or 4) unchastity” to the

subject are considered defamatory per se and do not require proof of special damages. Spence v.

Funk, 396 A.2d 967, 969 n.1 (Del. 1978).

         Plaintiff alleges that the Company engaged in libel per se when it announced to the

public in the July 26 Press Release, July 26 8-K, and August 21 14A that Dr. Pestell had been

“terminated for cause,” because those statements falsely asserted that he had engaged in conduct

constituting Cause for his termination (thereby maligning him in his profession, and suggesting

he may have committed a crime), even though – as the Company was aware – Cause did not

actually exist. See Am. Compl., ¶¶ 186-87, 232-42.

         The Company seeks dismissal of Plaintiff’s defamation claim based on two arguments: 1)

that the statements at issue are true, and 2) that publication of the statements is protected by a

qualified privilege. These arguments are without merit and fail to provide a basis for dismissal.

Neither factual disagreements nor affirmative defenses are appropriate for resolution at the

pleading stage. See, e.g., In re DVI, Inc., 2008 WL 4239120, at *11 (Bankr. D. Del. Sept. 16,

2008) (“An affirmative defense with disputed facts is not a proper basis to dismiss a

complaint.”).    The Amended Complaint is replete with allegations of falsity regarding the

Company’s public statements as to the existence of Cause and of malice on the part of the

Company and those acting on its behalf. See, e.g., Am. Compl., ¶¶ 186-87, 232-42.

                1.     The Amended Complaint Sufficiently Alleges Falsity

         The Amended Complaint alleges that the Company’s assertion of Cause in the

Termination Letter was false, pretextual, and concocted in an attempt to justify his termination,4

and that the Company’s subsequent public announcements relating to his termination



4
         See, e.g., Am. Compl., ¶¶ 172-77.
{00210680}                                     11
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 16 of 25 PageID #: 339



disseminated the knowingly false statement that Cause existed. See Am. Compl., ¶ 182 (July 26

Press Release announcing termination “for cause pursuant to the terms of his employment

agreement”), ¶ 183 (July 26 8-K, announcing same), ¶ 185 (August 21 14A, representing

termination had been “for cause”).

          Ignoring these allegations, the Company argues that Plaintiff’s defamation claim must be

dismissed because it “indisputably is true” that the reason for his termination was Cause. See

Motion, ¶ 1. But, as the Amended Complaint alleges, the Company knew that Cause did not

actually exist when it made the announcements at issue. Rather, Plaintiff’s termination was the

end result of a retaliatory scheme led by the CEO to strip Plaintiff of his duties, which the

Company attempted to justify by claiming Cause existed for termination. See, e.g., Am. Compl.,

¶¶ 2, 4, 78, 119, 121, 168, 173-77. The Company’s representations to the public then had the

effect of falsely imputing professional failure, misconduct, and other wrongdoing to Plaintiff,

given that under the Employment Agreement (which is publicly available, via the Company’s

SEC filings), the definition of Cause includes, inter alia, acts of thievery or fraud, conviction of a

felony, and failure to perform professional duties. See id., Ex. A, Employment Agreement, §

4.1(b).

          Courts examining facts similar to those alleged here have found that they support a claim

for defamation. For example, in Leyshon v. Diehl Controls of N. Am., Inc., 946 N.E.2d 864 (Ill.

App. 2010), the Appellate Court of Illinois affirmed the entry of judgment and award of damages

on a defamation per se claim, where the company’s chairman told another employee that an

executive had engaged in behavior constituting “cause” under his employment agreement, even

though the chairman knew the statement was false and a pretext to avoid paying the executive’s

benefits. In Leyshon, the executive’s claims were based on a “premeditated scheme” by the



{00210680}                                       12
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 17 of 25 PageID #: 340



company to fire him without paying him severance benefits, in furtherance of which the

company “terminated [him] for cause, representing that he had committed acts of gross

misconduct, when in fact, there were no grounds for firing the plaintiff.” Id. at 869, 883; see

also Carney v. Mem. Hosp. and Nursing Home of Greene Cty., 475 N.E.2d 451, 453 (N.Y. 1985)

(holding that plaintiff stated claim for defamation based on allegedly false statement in

newspaper that he had been discharged “for cause,” and that such a statement is susceptible of

defamatory meaning because it suggests professional incompetence); Fischkoff v. Iovance

Biotherapeutics, Inc., 339 F. Supp. 3d 383, 385-86 (S.D.N.Y. 2018) (plaintiff stated defamation

claim based on company’s representation in SEC filings that he had been terminated “‘for cause’

as that term is defined in his employment agreement,” where plaintiff alleged he had properly

performed his duties and that the company fabricated reasons to fire him to avoid paying him

benefits); Weber v. FujiFilm Med. Sys. U.S.A., Inc., 854 F. Supp. 2d 219, 234-35 (D. Conn.

2012) (denying summary judgment on defamation claim where evidence of animus precluded

summary judgment because it may demonstrate “improper or unjustifiable motive” in connection

with plaintiff’s termination and subsequent publication that he had been fired for cause).

         The Company is not insulated from liability for defamation by the fact that it first

included its false assertion in the Termination Letter.5 There is no dispute that the Termination

Letter characterizes the termination as “for Cause,” but given Plaintiff’s allegations regarding



5
        The Company accuses Plaintiff of “bootstrapp[ing]” his defamation claim to his contract
claim. See Motion, ¶ 7. It is not clear what the Company means by “bootstrap[ing]” in this
context, but, in any event, Plaintiff’s defamation claim is not identical to, or based on the same
conduct as, his contract claim. Plaintiff’s contract claim is based on the Company’s interference
with the performance of his duties and wrongful termination of his employment. See Am.
Compl., Count One. Plaintiff’s defamation claim is based on the publication of knowingly-false
statements as to the existence of Cause for termination. See id., Count Four. Nothing prevents
Plaintiff from asserting both of these claims, provided he sufficiently pleads all requisite
elements, as he has done.
{00210680}                                      13
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 18 of 25 PageID #: 341



the falsity of that statement there is plainly a factual dispute concerning the truth of the

Company’s subsequent public announcements in that regard. Because this issue implicates

factual determinations which cannot be made at the pleading stage, Plaintiff’s defamation claim

should not be dismissed on this basis.

                2.      Qualified Privilege Does Not Provide A Basis for Dismissal of
                        Plaintiff’s Claim Because Plaintiff Pleads Actual Malice and
                        Knowledge of Falsity on the Part of the Company

         Delaware recognizes a qualified (or conditional) privilege for “communications made

between persons who have a common interest for the protection of which the allegedly

defamatory statements are made.” Stiner, 243 F. Supp. 2d at 115. “[T]he qualified privilege

protects statements disclosed to any person who has a legitimate expectation in the subject

matter.” Id. However, a qualified privilege “must be exercised ‘with good faith, without malice

and absent any knowledge of falsity or desire to cause harm.’” Id. (quoting Burr v. Atl. Aviation

Corp., 348 A.2d 179, 181 (Del. 1975)). “If the conditional privilege is abused, the benefit of the

privilege may be waived or forfeited.” Meades v. Wilmington Housing Auth., 875 A.2d 632

(Table) (Del. May 12, 2005). While it is for the Court to determine whether the privilege

applies, “the jury resolves contested factual issues of whether the privilege was abused.”

Wooleyhan v. Cape Henlopen School Dist., 2011 WL 1875710, at *23 (D. Del. May 17, 2011)

(citing Pierce v. Burns, 185 A.2d 477, 480 (Del. 1962)); see also McLeod v. McLeod, 2015 WL

853334, at *4 (Del. Super. Feb. 26, 2015) (“[W]hether a conditional privilege has been abused is

ordinarily a question of fact.”).

         The Company argues that Plaintiff’s defamation claim should be dismissed on the basis

of qualified privilege because the statements were made in public disclosures and because

Plaintiff fails to plead actual malice. These arguments should be rejected.



{00210680}                                      14
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 19 of 25 PageID #: 342



         Public disclosures can, under certain circumstances, fall within the scope of the qualified

privilege,6 but the privilege is not absolute and will be lost if it is abused (as Plaintiff alleges it

has been here). For example, in Fischkoff v. Iovance Biotherapeutics, Inc. – a case with very

similar facts to this one – the Southern District of New York held that statements in a

corporation’s 10-Q and 10-K filings that its chief medical officer had been terminated for cause

were not protected by absolute privilege, which only applies in judicial or quasi-judicial

contexts. See 339 F. Supp. 3d at 388-89. Although Fischkoff is under New York law, the court’s

holding accords with longstanding Delaware law regarding the distinction between the absolute

privilege that applies in judicial or legislative proceedings, and “conditional or qualified

privilege[s]” which may be applicable in other contexts but are rebuttable with evidence of

abuse. See Pierce, 185 A.2d at 479; McLeod, 2015 WL 853334, at *4. Given the facts alleged

in the Amended Complaint, the Company is not insulated from liability for defamation by the

fact that the defamatory statements at issue were made in public disclosures.

         Even assuming arguendo that the affirmative defense of qualified privilege is available to

the Company, the Amended Complaint alleges facts which, accepted as true, demonstrate the

abuse of any such privilege. Pierce, 185 A.2d at 479; McLeod, 2015 WL 853334, at *4. As

discussed at length above, Plaintiff alleges that the Company knew that Cause did not actually

exist when it represented otherwise to the public. See supra Section V.A.1. Knowingly false

6
        See, e.g., Hampshire Group, Ltd. v. Kuttner, 2010 WL 2739995, at *50 (Del. Ch. July 12,
2010) (applying South Carolina law). The Company relies heavily on Hampshire Group for its
argument that dismissal of Plaintiff’s defamation claim under Rule 12(b)(6) is appropriate.
However, Hampshire Group is a post-trial opinion, in which the court determined – “[w]ith the
benefit of the full factual context provided at trial” – that the statements made in press releases
and related SEC filings were true and were privileged due to lack of evidence of malice. Id. at
*49-50. Hampshire Group does not stand for the proposition that dismissal based on qualified
privilege is appropriate under Rule 12(b)(6) even where the plaintiff has sufficiently pled falsity
and abuse of the privilege. Rather, Hampshire Group illustrates that the defenses raised by the
Company require factual determinations that cannot be resolved at the pleading stage.
{00210680}                                        15
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 20 of 25 PageID #: 343



statements are not protected by privilege. See Wooleyhan, 2011 WL 1875710, at *23 (“A

conditional privilege may be lost if it is abused by making a statement which the speaker knows

is false.”).

         The Amended Complaint further alleges that the Company’s false representations to the

public were made with actual malice. See Am. Compl., ¶ 187. This allegation is not merely a

“bald assertion” as the Company contends. See Motion, ¶ 11. Rather, it is supported by detailed

factual allegations concerning the retaliatory effort by the Company and its agents to remove

Plaintiff from his role as CMO – which effort included, among other things, misrepresentations

by the CEO to the Board regarding Plaintiff’s conduct and misrepresentations by the Chairman

to another Board member regarding the nature of the July 25, 2019 Board meeting. See Am.

Compl., ¶¶ 72, 78, 121, 151, 168-69. The Company’s announcements regarding Plaintiff’s

“termination for cause” (the clear import of which is that he engaged in conduct constituting

Cause) were made following this unlawful scheme and with knowledge that Cause did not

actually exist. The Amended Complaint thus alleges a malicious course of conduct undertaken

for retaliatory purposes and motived primarily by ill will towards Plaintiff. See Pierce, 185 A.2d

at 480 (privilege may be forfeited if “statements complained of are made maliciously, that is,

with actual ill will toward the object of the statement, or with an improper motive by the person

making the statement”).

         These allegations raise questions of fact, which must be resolved by the factfinder,

regarding whether the Company abused (and thus forfeited) any qualified privilege it may have

had in connection with the July 26 Press Release, July 26 8-K, and August 21 14A. See

Gonzalez v. Avon Prods., Inc., 609 F. Supp. 1555, 1559 (D. Del. 1985) (questions regarding

abuse of privilege “involve some inquiry into the mind of the publisher” and thus have been



{00210680}                                     16
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 21 of 25 PageID #: 344



“traditionally reserved . . . for jury consideration”); Stiner, 243 F. Supp. 2d at 116 (denying

motion to dismiss defamation claim because plaintiff’s allegations raised questions of fact

regarding whether qualified privilege had been abused).

         The only instance in which dismissal based on an affirmative defense may be appropriate

is if the defense’s availability is “definitively ascertainable” on the face of the pleadings and can

be established with “certitude.” Moretti v. Hertz Corp., 2017 WL 1032783, at *3 (D. Del. Mar.

17, 2017). Here, the Company’s qualified privilege defense is not definitively ascertainable on

the face of the pleadings and cannot be established with certitude – rather, it is based on disputed

facts regarding falsity and malice, which are alleged at length in the Amended Complaint and

must be accepted as true at this stage. The Company’s motion to dismiss Plaintiff’s defamation

claim should be denied.

         B.     The Amended Complaint States a Claim Under the Pennsylvania WPCL

         The WPCL (43 P.S. § 260.1, et seq.) “establishes a statutory vehicle to enforce payment

of wages and compensation to which an employee is otherwise entitled by the terms of an

agreement,” and also provides for liquidated damages in certain circumstances and the award of

attorneys’ fees. Andrews v. Cross Atl. Capital Partners, Inc., 158 A.3d 123, 133 (Pa. Super.

2017); see also 43 P.S. §§ 260.3, 260.9a, 260.10. “Employer” is defined under the WPCL as

“includ[ing] every person, firm, partnership, association, corporation, receiver or other officer of

a court of this Commonwealth and any agent or officer of any of the above-mentioned classes

employing any person in th[e] Commonwealth [of Pennsylvania].                  43 P.S. § 260.2a.

“Employee” is not a defined term under the WPCL, but courts typically examine whether the

employee is “based in Pennsylvania,” as well as the terms of the relevant employment agreement

(such as choice of law or forum selection clauses) and, in the case of nonresidents, the extent of



{00210680}                                       17
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 22 of 25 PageID #: 345



work performed in Pennsylvania. See McGoldrick v. TruePosition, Inc., 623 F. Supp. 2d 619,

629, 631-32 (E.D. Pa. 2009).

         The Company argues that Plaintiff cannot bring a claim under the WPCL because, by the

time his employment was terminated, he had moved to Florida. This argument is without merit

for several reasons. First, Section 2.5 of the Employment Agreement expressly provides that the

“principal place of business” for the performance of Plaintiff’s duties is Wynnewood,

Pennsylvania.    Second, even after moving to Florida in March 2019, Plaintiff was still

responsible for directing and leading the oncology research activities being carried out at the

Company’s Pennsylvania-based laboratory. Third, further questions concerning the impact of

Plaintiff’s move to Florida on his ability to bring a claim under the WPCL require factual

determinations not appropriate at the pleading stage.

         Section 2.5 of the Employment Agreement provides, in relevant part: “The Executive’s

principal place of business for the performance of his duties under this Agreement shall be in

Wynnewood, Pennsylvania.” Am. Compl., ¶ 210; id., Ex. A, Employment Agreement, § 2.5.7

Wynnewood, Pennsylvania is the location of the Company’s oncology research laboratory,

which was acquired from ProstaGene in November 2018 and operated “under the guidance of

Dr. Pestell.” See id., ¶¶ 1, 81-83.8 Plaintiff lived in Pennsylvania at the time the Employment

Agreement was executed, but moved to Fort Lauderdale, Florida in March 2019 after the

7
        The Employment Agreement contains a Delaware choice of law and forum selection
clause. See Am. Compl., Ex. A, Employment Agreement, § 5.6. For this reason, Plaintiff’s
original Complaint asserted his wage payment claim under Delaware’s Wage Payment &
Collection Act. CytoDyn – joined by the Individual Defendants – moved to dismiss, arguing that
the Delaware statute was inapplicable. See D.I. 11; D.I. 14. In response, Plaintiff chose to
amend his pleading to assert a claim under Pennsylvania’s WPCL instead, due to Section 2.5 of
the Employment Agreement and Plaintiff’s performance of duties in Pennsylvania.
8
        In addition, the oncology laboratory was administered, pursuant to a Master Sponsored
Research Agreement, by Blumberg, which is based in Doylestown, Pennsylvania. See Am.
Compl., ¶ 85.
{00210680}                                      18
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 23 of 25 PageID #: 346



Company opened an additional office there. Id., ¶¶ 69, 210. Even after relocating his personal

residence to Florida, Plaintiff still had “direct responsibility” for the Company’s oncology

research and development program, which continued to be carried out in the Company’s

oncology research laboratory in Pennsylvania. Id., ¶ 83; see also id., ¶¶ 84, 86 (summarizing the

laboratory’s activities in the period immediately preceding Plaintiff’s termination).

         The Company nonetheless argues that the only relevant fact for purposes of its Motion is

that Plaintiff had relocated his personal residence to Florida by the time the Separation

Obligations were “triggered.” Motion, ¶ 19.9 That is a flawed premise. The parties plainly

considered Plaintiff a Pennsylvania employee at the time they entered into the Employment

Agreement (as demonstrated by Section 2.5), and although he subsequently moved to Florida, his

responsibilities as CMO – which included authority over oncology research activities being

conducted at the Pennsylvania laboratory – did not change when he moved. “[P]laintiff’s

residence and citizenship alone do not defeat his claim under the WPCL. . . . [S]omething less

than full-time in-state employment can trigger the WPCL’s protections.” Eastland v. Du Pont,

1996 WL 421940, at *5 (E.D. Pa. July 23, 1996). Unlike cases cited by the Company where the

plaintiff-employee had no connection to Pennsylvania,10 here the Employment Agreement

establishes Pennsylvania as the principal place of business, Plaintiff indisputably lived and

worked in Pennsylvania when the employment relationship commenced, and Plaintiff continued

to have responsibilities in Pennsylvania throughout the entirety of the employment relationship.



9
       Plaintiff’s WPCL claim does not relate solely to the Separation Obligations, as the
Company states in its Motion (¶ 19). Count Two also relates to the improper contingencies
which were placed on the payment of Plaintiff’s annual bonus. See Am. Compl., ¶¶ 219-22.
10
       See, e.g., Killian v. McCulloch, 873 F. Supp. 938, 941-42 (E.D. Pa. 1995), aff’d sub nom.,
Stadler v. McCulloch, 82 F.3d 406 (Table) (3d Cir. 1996) (plaintiffs were “never based in” and
did not reside in Pennsylvania) (emphasis added); Hides v. CertainTeed Corp., 1995 WL
458786, at *2 (E.D. Pa. July 26, 1995) (plaintiff did not allege he worked in Pennsylvania).
{00210680}                                      19
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 24 of 25 PageID #: 347



         These allegations are more than sufficient to allege Plaintiff’s “employee” status under

the WPCL. See, e.g., Jesse v. Sphinx Systemhouse, Inc., 2011 WL 5865491, at *3 (N.D. Ill. Nov.

17, 2011) (provision in employment agreement stating that employee would “render” his

employment duties in Downingtown, Pennsylvania sufficiently sustained claim under WPCL).

To the extent the Company disputes these facts,11 those disputes do not provide a basis for

dismissal under Rule 12(b)(6). See Eastland, 1996 WL 421940, at *5 (questions concerning

extent of employee’s work contacts in Pennsylvania could “be revisited when the record is more

fully developed,” but were not a proper basis for dismissal). In particular, determining the

implications of Plaintiff’s move to Florida on his ability to bring a claim under the WPCL

requires factual determinations beyond the scope of the Rule 12(b)(6) analysis. This is not a

scenario where Plaintiff alleges no connection to Pennsylvania; rather, the terms of the

Employment Agreement, the location of the oncology research laboratory, and Plaintiff’s

responsibilities as CMO over oncology research activities all implicate Pennsylvania. The Court

should accordingly deny the Company’s motion to dismiss Plaintiff’s WPCL claim.

VI.      CONCLUSION


         For the foregoing reasons, the Court should deny the Motion in its entirety.




11
       See, e.g., Motion, ¶ 22 n.27. The Company’s commentary in footnote 27 of the Motion
concerning the purported reason for Plaintiff’s relocation to Florida is irrelevant to Plaintiff’s
WPCL claim or to the resolution of the Company’s Motion.
{00210680}                                       20
Case 1:19-cv-01563-RGA Document 20 Filed 11/08/19 Page 25 of 25 PageID #: 348



                                   Respectfully submitted,


Dated: November 8, 2019            /s/ Michael C. Hochman
                                   Michael C. Hochman (DE No. 4265)
                                   Monzack Mersky McLaughlin and Browder, P.A.
                                   1201 N. Orange Street, Suite 400
                                   Wilmington, DE 19801
                                   Tel: (302) 656-8162
                                   Fax: (302) 656-2769
                                   mhochman@monlaw.com

                                   -and-

                                   Steven M. Coren (admitted pro hac vice)
                                   Benjamin M. Mather (admitted pro hac vice)
                                   Janice I. Daul (admitted pro hac vice)
                                   KAUFMAN, COREN & RESS, P.C.
                                   Two Commerce Square, Suite 3900
                                   2001 Market Street
                                   Philadelphia, PA 19103
                                   Tel: (215) 735-8700
                                   Fax: (215) 735-5170
                                   scoren@kcr-law.com
                                   bmather@kcr-law.com
                                   jdaul@kcr-law.com

                                   Counsel for Plaintiff
                                   Richard G. Pestell, M.D., Ph.D




{00210680}                           21
